Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: COMPTON TO MODIFY RECAPITALIZATION TO ADDRESS STAKEHOLDER FEEDBACK CALGARY, Sept. 7 /CNW/ - Compton Petroleum Corporation (TSX - CMT) is pleased to announce certain modifications to its previously announced recapitalization transaction (the "Recapitalization"). The Recapitalization includes a proposed Plan of Arrangement (the "Arrangement") under the Canada Business Corporations Act pursuant to which Compton Petroleum Finance Corporation ("Compton Finance") was to have exchanged all of the outstanding US$450.0 million 7 5/8 % senior notes due 2013 (the "Senior Notes") for a combination of cash, Compton Finance 10% senior notes due 2017 (the "New Notes") and Compton Finance 10% senior mandatory convertible notes due September 2011 (the "Mandatory Convertible Notes"), subject in each case to proration. Under the terms of the modified Arrangement, if implemented, all holders of Senior Notes ("Noteholders') will have the right to elect to receive the following for each US$1,000 of principal amount of Senior Notes held: << - Election A - US$940 of New Notes, subject to pro rationing (as described below) if Noteholders elect or are deemed to have elected to receive more than US$193.5 million under this alternative (the "New Note Alternative"); or - Election B - US$940 of cash subject to pro rationing (as described below) if Noteholders elect to receive more than US$184.5 million under this alternative (the "Cash Alternative"). >> The US$45 million Mandatory Convertible Notes included in the Cash Alternative under the initial terms of the Arrangement will instead be allocated in the pro rationing process described below. Compton reserves the right to, in its discretion, replace some or all of the Mandatory Convertible Notes to be allocated in the pro rationing process with New Notes and/or cash. If the aggregate elections (including deemed elections) result in Noteholders having elected to receive New Notes or cash in aggregate amounts that exceed the maximums for either or both of the New Note Alternative and the Cash Alternative, then Noteholders who have made (or are deemed to have made) an election for an alternative that is oversubscribed will, in addition to receiving the consideration from the alternative they elected, also receive their pro rata share of any unclaimed consideration, including the Mandatory Convertible Notes. Assuming full pro ration of the consideration available under the Arrangement (that is, all Noteholders elect or are deemed to have elected the New Note Alternative for all of their Senior Notes or all Noteholders elect the Cash Alternative for all of their Senior Notes) and assuming the amount of Mandatory Convertible Notes is not reduced, each Noteholder would receive, per US$1,000 of Senior Notes: US$430 of New Notes, US$410 of cash and US$100 of Mandatory Convertible Notes. Once the election deadline has passed and the outcome of the Noteholder vote is known, Compton will announce the precise amounts of the New Notes, cash and Mandatory Convertible Notes to be delivered under the Arrangement to Noteholders who elected or are deemed to have elected the New Note Alternative and to Noteholders who elected the Cash Alternative. The modifications to the Arrangement: << - ensure that Noteholders who properly complete and deliver the form of election previously provided and indicate an election to receive cash and Mandatory Convertible Notes pursuant to Election B will receive instead the new consideration under the Cash Alternative, consisting entirely of cash up to US$184.5 million, before they are issued any Mandatory Convertible Notes and/or New Notes, if any; and - give Compton Finance the ability to replace some or all of the consideration that is to be comprised of Mandatory Convertible Notes (US$45.0 million) with cash and/or New Notes. >> "We have listened to the views expressed by some of our stakeholders, particularly regarding the Mandatory Convertible Notes," said Tim Granger, President and CEO. "These modifications will give us some flexibility to reduce or eliminate the amount of Mandatory Convertible Notes that may be issued under the Arrangement." Noteholders will be able to use the same Form of Election that was sent to them along with the Management Proxy Circular (the "Circular") relating to the meeting of Noteholders that has been set for September 14, 2010 to consider the Arrangement (the "Meeting"). Noteholders who have already made an election will be deemed to have elected to receive the consideration in the modified Arrangement. Noteholders who have previously made an election as between Election A and Election B and wish to change their election may complete, execute and deliver a new Form of Election in accordance with the instructions set forth in the Form of Election. No new Form of Election will be sent for the Meeting, as the Form of Election previously delivered to Noteholders with the Circular remains valid for the Meeting. The deadline for elections by Noteholders who wish to elect the Cash Alternative pursuant to the Arrangement is 5:00 p.m. (New York time) on September 10, 2010 (the "Election Deadline"). Such Noteholders must complete and deliver their Form of Election to their broker or other intermediary through the facilities of DTC on or before such time. Any Noteholder who determines not to make an election, does not properly complete, execute and deliver the Form of Election as provided in the Circular or does not complete, execute and deliver the Form of Election prior to the Election Deadline, will be deemed to have elected to receive New Notes. No new form of proxy will be sent for the Meeting, as the form of proxy previously delivered to Noteholders with the Circular remains valid for the Meeting. For Noteholders who have already submitted their proxy and do not wish to change their vote on the resolution approving the Arrangement, no further action is required on their part and their votes will be counted at the Meeting in accordance with the proxy they have already submitted.
